ORDER AND MEMORANDUM *
Steven J. Kaniadakis appeals the denial of his habeas petition under 28 U.S.C. § 2255. We find no clear error in the district court’s factual findings as to Kaniadakis’ numerous allegations of ineffective assistance of counsel and affirm for the reasons stated by the district court.
We also reject Kaniadakis’ claim for relief under United States v. Booker, — U.S. —, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Although the United States essentially concedes the Booker violation, Booker does not apply retroactively to habeas petitions under § 2255. United States v. Cruz, 423 F.3d 1119 (9th Cir. 2005) (per curiam).
We decline to address Kaniadakis’ remaining claims because he failed to raise them in his § 2255 petition before the district court. Cacoperdo v. Demosthenes, 37 F.3d 504, 507 (9th Cir.1994).
Kaniadakis’ pending motions are hereby denied.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.